IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-61,939-01


EX PARTE MIGUEL ANGEL PAREDES





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 2000-CR-6067B IN THE 399th DISTRICT COURT

BEXAR COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	In October, 2001, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Paredes v. State, 129 S.W.3d 530 
(Tex. Crim. App. 2004). 
	Applicant presents four allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  An evidentiary hearing was held and the
trial judge entered findings of fact and conclusions of law.  The trial judge recommended
relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 31ST  DAY OF AUGUST 2005.

Do Not Publish